137 N.W.2d 381 (1965)
STATE of Iowa, Appellee,
v.
Harvey Lyle ENTSMINGER, Appellant.
No. 51671.
Supreme Court of Iowa.
October 19, 1965.
Henry Wormley, Des Moines, for appellant.
Lawrence F. Scalise, Atty. Gen., and Don R. Bennett, Asst. Atty. Gen., for appellee.
PER CURIAM.
Defendant was charged by county attorney's information with the crime of uttering a forged instrument as defined in section 718.2, Code 1962. He pleaded not guilty, was tried before court and jury, *382 found guilty and was sentenced to an indeterminate term not to exceed ten years in the men's penitentiary at Fort Madison. Defendant's appeal comes to us upon a clerk's transcript which includes the trial court's instructions to the jury. Our study of the record before us discloses no error. The judgment is
Affirmed.